Citation Nr: 1018278	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  04-15 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Education Assistance (DEA) under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from July 1952 to October 
1971.  He died in February 2003.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for the cause of the Veteran's death 
and DEA.  

This matter was remanded for additional development and 
adjudication by the Board in April 2006 and March 2008.  The 
Board requested a Veterans Health Administration (VHA) expert 
opinion in December 2009.

The issue of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) for accrued benefits 
purposes was remanded in the Board's March 2008 decision to 
allow for a statement of the case (SOC) to be issued.  A SOC 
denying this claim was issued in April 2009.  A substantive 
appeal was not received after issuance of the April 2009 SOC, 
and the issue was not certified to the Board.  The Board will 
not further consider the claim.


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death was coronary 
artery disease and the underlying cause of his death was 
atherosclerosis.  Other significant conditions contributing 
to the Veteran's death but not resulting in his underlying 
cause of death included diabetes mellitus and COPD.

2.  Service connection had been granted for tinnitus, 
evaluated as 10 percent disabling; and bilateral hearing 
loss, evaluated as noncompensable at the time of the 
Veteran's death.

3.  The conditions that caused or contributed to death were 
not present in service, were not present in the years 
immediately after service, did not manifest to a compensable 
degree within one year of service separation and are 
unrelated to the Veteran's service.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.313 
(2009).

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002); 38 C.F.R. §§ 
3.807, 21.3020, 21.3021 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of a veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The appellant was notified of the evidence and information 
required to substantiate a DIC claim in a January 2004 
letter.  The appellant was provided with a February 2009 
letter in which VA notified her of what evidence was required 
to substantiate her claim for service connection based upon 
the Veteran's death.  This letter informed her of what 
evidence VA would obtain, what evidence she was expected to 
provide, and of what assistance the VA could provide the 
appellant in obtaining this evidence.  This letter also 
notified her that she should submit any relevant evidence in 
her possession.  This letter was provided after the initial 
adjudication of the appellant's claim.

She was informed in the February 2009 letter that the Veteran 
was service-connected for tinnitus and bilateral hearing loss 
at the time of his death.  In addition, the February 2009 
letter informed her of the evidence required to substantiate 
a DIC claim based on a condition not yet service connected.  
The letter also provided notice required under Dingess.  

The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This timing deficiency was cured by 
the readjudication of the appellant's claims in an April 2009 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The appellant's claim for DEA turns on essentially the same 
criteria as her claim for service connection for the cause of 
death.  The just cited letters provided her with notice on 
these criteria and how to substantiate the claim.  DEA could 
also be established where the Veteran had service connected 
disabilities rated permanent and total at the time of death.  
The Veteran did not have such disabilities at the time of 
death, and entitlement on this basis is denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's 
General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate a claim. 
38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d). This duty to 
assist contemplates that VA will help a claimant obtain 
records relevant to his claim(s), whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim. 38 C.F.R. § 3.159(c)(4).

VA has met its duty to assist the appellant in the 
development of her claim.  The Veteran's service treatment 
records, his service personnel records, VA treatment records 
and various private treatment records have been obtained.  A 
sufficient VHA opinion has been obtained.

Treatment notes from Dr. R. L., a private pulmonologist and 
the author of the August 2002 opinion detailed below, have 
not been obtained.  However, the May 2002 VA examiner 
indicated that the Veteran appeared at the examination with 
copies of these treatment notes.  The VA examiner then 
provided extensive detail regarding the substance of these 
treatment notes, providing the results of any testing, any 
observations noted on physical examination, and diagnostic 
assessments.  In addition, a valid appropriate authorization 
to obtain these private treatment records had not been 
submitted by the appellant.  VA is only obligated to obtain 
records for which necessary releases have been submitted.  38 
C.F.R. § 3.159(c)(1).

This matter was remanded for additional development by the 
Board in April 2006 and March 2008.  The April 2006 remand 
instructed the agency of original jurisdiction (AOJ) to 
adjudicate the claim of entitlement to service connection for 
asbestosis for accrued benefits purposes and to inform the 
appellant that she should obtain a statement from the coroner 
or another medical professional stating that asbestosis 
caused or contributed to the veteran's death.  Such a 
statement was provided to the appellant in a May 2006 letter.  

The March 2008 remand instructed the AOJ to provide the 
appellant with proper VCAA notice under Hupp and to issue a 
SOC addressing the issue of entitlement to service connection 
for COPD for accrued benefits purposes.  As indicated above, 
such notice was provided in February 2009.  The Board 
therefore concludes that there has been substantial 
compliance with the terms of its previous remands.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In a March 2010 presentation to the Board, the appellant's 
representative indicated that it would not waive AOJ 
consideration of any evidence received since the last 
supplemental SOC.  In addition, the representative appears to 
argue that it would be error under the holding in Thurber v. 
Brown for the Board to rely on evidence obtained after the 
issuance of the last SOC in denying the instant claims.  5 
Vet. App. 119 (1993).  The only evidence received since the 
April 2009 SSOC was the February 2010 VHA opinion requested 
by the Board in December 2009 under 38 C.F.R. § 20.903.  The 
terms of this regulation require the Board to furnish the 
claimant with a copy of any opinion received and allow for a 
period of 60 days to respond but do not require that this 
evidence be considered by an agency of original jurisdiction.

The procedures laid out in 38 C.F.R. § 20.903, provide an 
appellant with all required due process.  Gambill v. 
Shinseki, 576 F.3d 1307, 1311 (Fed.Cir.  2009); Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1319 (Fed.Cir. 2005).  In accordance with the 
regulation, the appellant and her representative were 
provided a copy of the VHA opinion in February 2010 and were 
provided 60 day period to submit any additional evidence or 
argument.  The appellant's representative waived that time 
period in its March 2010 IHP.  The Board therefore concludes 
that the appellant was provided with reasonable notice of 
such evidence and the Board's intended reliance on this 
evidence.

As neither the appellant nor her representative have 
indicated that there is any outstanding pertinent evidence to 
be obtained, the Board may proceed with the consideration of 
the instant claims.

Legal Criteria

DIC is paid to a surviving spouse of a qualifying veteran who 
died from a service- connected disability.  38 U.S.C.A. 
§ 1310; see Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the 
death of a veteran was the result of active service, the laws 
and regulations pertaining to basic service connection apply.  
38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first requirement 
for service connection, evidence of a current disability, 
will always have been met (the current disability being the 
condition that caused the veteran to die).  Carbino v. Gober, 
10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 
168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. §§ 
3.303(d), 3.307, 3.309.

VA has issued a circular on asbestos-related diseases.  DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) 
(DVB Circular), provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in the VA Adjudication Procedure Manual and Manual 
Rewrite.  See Adjudication Manual, M21-1, part VI, para. 7.21 
(October 3, 1997); Manual Rewrite, M21-MR, Part IV.ii.2.C.9 
(Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006); see 
also VAOPGCPREC 4-00 (April 13, 2000).

The guidelines provide that the latency period varies from 10 
to 45 years between first exposure and development of the 
disease.  Also of significance is that an asbestos-related 
disease can develop from brief exposure to asbestos or from 
being a bystander.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesothelioma of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.

These provisions are not substantive but must be considered 
by the Board in adjudicating asbestos related claims.  
VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The appellant contends that the Veteran's eventual death was 
caused or contributed too by his in-service exposure to 
asbestos.  

Service personnel records document that the Veteran served in 
the Navy and was assigned to several World-War II era 
destroyers and heavy cruisers.  His naval enlisted 
classifications (NECs) were listed as a bookkeeper and a deep 
sea diver.

A July 1952 entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
shortness or breath or chronic cough in his accompanying 
Report of Medical History (RMH).  Chest X-rays conducted in 
January 1954, March 1955 and December 1959 were negative.  
Diagnoses of influenza and acute pharyngitis were noted in 
February 1963.  An accompanying chest X-ray was noted to be 
within normal limits.  An April 1969 chest X-ray was negative 
and an October 1971 chest X-ray was within normal limits.  An 
October 1971 discharge examination was negative for any 
relevant abnormalities.


A November 1971 chest X-ray showed that the Veteran's lungs 
were within normal limits.

The Veteran denied chest pain or shortness of breath at a 
July 1990 VA general medical examination.  He reported 
smoking one pack of cigarettes per day for the past 30 years 
and chewing tobacco since 1980.  Physical examination was 
negative for rales, rhhonchi or wheezing.  An accompanying 
chest X-ray noted no lung infiltrates or acute lung 
pathology.

An impression of no active disease was noted in a June 1995 
VA chest X-ray.

A June 1995 private pulmonary function testing (PFT) found 
moderate to severe obstructive pulmonary disease and noted 
that restrictive disease could not be excluded by spirometry 
alone.

An October 1997 private treatment note shows that the Veteran 
had a plural effusion with left lower lung consolidation and 
that a recent computed tomorgraphy (CT) scan revealed left 
lower lung consolidation.  Chest X-rays were negative for 
evidence of pneumonia.  Impressions of lung disease related 
to old cigarette smoking and probable damage of this left 
phrenic were made.

In a March 1999 private treatment note the Veteran's lungs 
were noted to be clear on physical examination.  An 
impression of COPD was noted.

A May 2000 VA chest X-ray revealed minimal scarring in the 
left lower lung and pleural scarring associated the left "CP 
angle."

On a December 2000 VA chest X-ray, the impression was chronic 
pleural thickening along the left lower hemithorax with a 
focal scar that was unchanged from the prior May 2000 
examination.

Complaints of shortness of breath and chest congestion were 
noted in a December 2001 private discharge note.  Physical 
examination revealed crackles in the bases bilaterally and 
slightly decreased breath sounds with prolonged expiration.  
An impression of acute shortness of breath was made.  The 
treating physician noted that he suspected that this 
condition was acute bronchitis with the fever or a possible 
component of congestive heart failure.  An accompanying chest 
X-ray revealed "the suggestion of a slight increase in hazy 
opacity about the left lung which is seen in conjunction with 
some elevation of the left hemidiaphragm and may simply be 
technical and/or relate to some crowding although an early 
infiltrate [was] still not entirely excluded".

A January 2002 private chest X-ray was negative for evidence 
of pneumonia.

A March 2002 private chest CT revealed pleural thickening 
within the left lateral and inferior hemithorax.  The 
examiner noted that he did not suspect that these represented 
the earliest of mesotheliomas due to their stability as 
compared to previous examinations.

The Veteran reported first having dyspnea on exertion and 
some mild shortness of breath in 1997 in a May 2002 VA 
respiratory examination.  These symptoms had progressively 
gotten worse and he began using home oxygen approximately 
five or six months ago.  Four or five emergency room visits 
and three or four hospitalizations over the past year for his 
condition were reported.  A history of early respiratory 
problems, asthma, pneumonia or exposure to tuberculosis were 
denied.  Physical examination noted that his lungs were clear 
to auscultation bilaterally.  

The May 2002 VA examiner reported that the treatment notes 
from Dr. R. L. included an initial treatment note dated in 
November 1997, which indicated that the Veteran had smoked a 
pack of cigarettes a day for 50 years but had spontaneously 
quit a year ago.  He had suffered various post-operative 
pulmonary complications including undergoing several 
thoracentesis of the left chest and having a chest tube 
inserted following a June 1997 coronary artery bypass graft.  
Shortness of breath with any exertion whatsoever since this 
surgery and no "real" respiratory problems prior to the 
surgery were reported.  

Dr. R.L. indicated that physical examination revealed 
considerable atelectasis of the left lower lobe which was 
related to his postsurgical problem and he appeared to have a 
mild obstructive defect superimposed on top this.  In a 
follow-up treatment note, Dr. R. L. noted that recent PFT 
showed improvement indicating that a considerable portion of 
the Veteran's problems were related to postoperative 
difficulties but that some considerable underlying asbestos 
exposure needed to be pursued.  Dr. R. L. indicated in an 
April 2002 treatment note that he had not seen the Veteran 
for nearly three years and that spirometry studies conducted 
during that visit showed a moderate obstructive defect but 
revealed no significant changes since 1999.  It was noted 
that the Veteran's previous CT scan showed "unequivocal 
changes" consistent with previous asbestos exposure and that 
a follow-up scan performed "last month" showed no changes.

Following this examination and a review of the Veteran's 
claims file, including private treatment records from Dr. R. 
L. provided by the Veteran, an assessment of COPD and 
asbestos exposure by history, now on home oxygen was made.

A moderately severe obstructive ventilatory defect with 
evidence of a mild bronchosapstic component was revealed in 
May 2002 VA PFT.  The examiner noted that a restrictive 
defect could not be ruled out.

An assessment of COPD or asbestosis was made in an August 
2002 private consultation note.  It was also noted that the 
Veteran had a long history of cardiac disease dating back to 
1986.

In an August 2002 letter, Dr. R. L. opined that the Veteran 
had "unequivocal evidence" of previous asbestos exposure as 
seen on multiple radiographic studies and that his in-service 
exposure to asbestos was "well-documented".  The Veteran 
had been shown to have a significant restrictive lung defect 
and this type of injury was seen with asbestos exposure.  The 
examiner opined that it was more likely than not that the 
Veteran's restrictive lung defect was "secondary in part or 
in totality" to his asbestos exposure.

The Veteran's death certificate shows that he died in 
February 2003.  The immediate cause of death was coronary 
artery disease and atherosclerosis was an underlying cause of 
his death.  Diabetes mellitus and COPD were identified as 
other significant conditions that contributed to his death 
but did not result in the underlying cause of his death.

In the February 2010 VHA opinion, a physician, board 
certified in internal and pulmonary medicine, reviewed the 
Veteran's claims file, and opined that it was less likely 
than not that the Veteran suffered from an asbestos-related 
lung disease.  Although the Veteran claimed to have been 
exposed to asbestos on a daily basis during service, the 
examiner noted that his occupations were not typically 
associated with such exposure.  Chest X-rays and CT scans 
conducted after 2000 revealed pleural thickening or plaques 
only in a localized area where the Veteran had reportedly 
suffered an infection, consolidation, multiple thoracenteses 
and a chest tube in 1997.  

She noted that a 1995 chest X-ray, performed prior to the 
1997 surgery, was found to be normal.  The abnormalities 
noted after the time of surgery in this localized area 
suggested that any pleural thickening or plaques were related 
to the Veteran's post-operative pulmonary complications.  The 
examiner noted that pleural thickening or plaques can occur 
from pleurisy, emphysema, hemithorax and other types of 
inflammation as well as from asbestos and talc.

The VHA physician further found that there was no evidence of 
a diffuse interstitial lung process which would exclude 
asbestosis as a diagnosis on high resolution CT chest 
scanning.   PFTs have "always" shown obstructive disease 
and the interpreters "only" commented that restriction 
could not be excluded without additional testing.  No 
documentation of testing which revealed a restrictive 
ventilatory defect was located in the claims file.  The 
private opinion from Dr. R. L. did not provide any supportive 
documentation regarding the Veteran's asbestos exposure or 
any confirmation that a restrictive ventilatory defect was 
present.  Based upon PFT, the Veteran suffered from COPD that 
was most likely related to his tobacco use.

Cause of Death Claim

The record establishes that the Veteran had been assigned to 
a variety of ships during service.  The VHA physician found 
that the nature of his NECs of bookkeeper and deep sea diver, 
however, render it unlikely that he was exposed to asbestos.  
While Dr. R.L. commented that asbestos exposure was well 
documented, there is no documentation of asbestos exposure in 
the record.  There is no presumption of exposure to asbestos 
solely as a result of shipboard naval service.  Dyment v. 
West, 13 Vet. App. 141, 146 (1999).  

Assuming arguendo that the Veteran had in-service asbestos 
exposure, there is conflicting evidence as to whether he had 
a respiratory condition related to asbestos exposure.  The 
evidence in favor of this nexus include an August 2002 
private opinion from Dr. R. L. finding that the Veteran had 
suffered from a restrictive lung defect consistent with 
asbestos exposure and that his in-service asbestos exposure 
was "well-documented".  While a VA examiner reported 
asbestos exposure by history, this was apparently based on 
Dr. R.L.'s report of "well documented" asbestos exposure.  

The evidence against a finding of asbestos disease consists 
largely of the February 2010 VHA opinion and the lack of 
findings of asbestos related disease in the treatment 
records, other than the letters provided by Dr. R.L.

Dr. R.L. did not provide a rationale for the August 2002 
opinion that the Veteran had asbestos related disease linked 
to service.  A medical opinion that contains only data and 
conclusions in not entitled to any weight. Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008); see also Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  

The physician did not address what impact the Veteran's 
reported 50 year smoking history or account for the findings 
that the VHA physician found to be inconsistent with asbestos 
related respiratory disease.  The August 2002 opinion is 
therefore of limited probative value.  

In contrast, the February 2010 VHA examiner reviewed the 
Veteran's claims file, including his service treatment 
records, prior to rendering her opinion.  This lengthy 
opinion contained a detailed rationale attributing the 
Veteran's respiratory condition to his tobacco use rather 
than service.  Pertinent clinical evidence was identified and 
addressed within the opinion.  This opinion is therefore 
afforded greater probative weight.

The VHA physician evidenced consideration of the Veteran's 
entire history, including the opinions of Dr. R.L.  The VHA 
physician marshaled that evidence to provide a rationale for 
the conclusion that the Veteran did not have asbestos related 
disease.  The VHA opinion is, therefore, the most probative 
evidence.

The appellant is not competent to opine as to the etiology of 
the Veteran's respiratory condition.  While a layperson can 
provide evidence as to some questions of etiology or 
diagnosis, the question of a medical relationship between the 
causes of the Veteran's death and service, which would 
require more than direct observation to resolve, is not in 
the category of questions that lend themselves to resolution 
by lay observation.  Cf. Jandreau and Barr, both supra; 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is 
not a condition capable of lay diagnosis).  Indeed, even the 
medical experts have differed somewhat in their 
interpretations of the medical evidence.  Thus, the appellant 
is not competent to opine on this question, and her 
statements asserting a relationship between this condition 
and the Veteran's service are not probative as to this 
question.

In addition, the appellant's claim that the Veteran's death 
certificate lists asbestosis as an immediate cause of his 
death is factually incorrect, as the notation she referred to 
as "asbestosis" is clearly "atherosclerosis". 

There is no evidence or contention that the Veteran's service 
connected hearing loss or tinnitus played any role in his 
death, or that the fatal heart diseases noted on the death 
certificate were in any way service connected.

As the competent evidence is against a link between the 
Veteran's respiratory condition and a disease or injury in 
service, the weight of the evidence is against the claim for 
service connection for the cause of the Veteran's death.  
Reasonable doubt does not arise and the claim must be denied.  
38 U.S.C.A. § 5107(b).

DEA Benefits 

In pertinent part, Chapter 35, Title 38, United States Code, 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1), 3510; 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021.

As noted previously, at the time of the Veteran's death, 
service connection was in effect for tinnitus and bilateral 
hearing loss only.  He had not been assigned a total and 
permanent disability rating for a single service-connected 
disability.  As service connection for the cause of the 
Veteran's death is not warranted and the Veteran was did not 
have a service-connected total disability that was permanent 
in nature at the time of his death, the criteria for basic 
eligibility for DEA have not been met.

The appellant therefore does not meet the basic eligibility 
requirements for entitlement to DEA under the provisions of 
Chapter 35 and her claim must be denied.  See Sabonis, 6 Vet. 
App. at 430 (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.

Basic eligibility for DEA under Chapter 35, Title 38, United 
States Code, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


